 UNITED STATES DISTRICT COURT                                           EASTERN DISTRICT OF TEXAS


JOHN F. HAWKINS,                                          §
                                                          §
                  Petitioner,                             §
                                                          §
versus                                                    §     CIVIL ACTION NO. 1:19-CV-83
                                                          §
DIRECTOR, TDCJ-CID,                                       §
                                                          §
                  Respondent.                             §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, John F. Hawkins, an inmate confined at the Mark Stiles Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends petitioner’s motion to voluntarily dismiss be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Petitioner requested a stay in order to seek authorization from the Fifth Circuit Court of Appeals to file a
         successive petition (docket entry no. 4). The motion was granted (docket entry no. 5). On May 28, 2019,
         petitioner notified the Court that his request to file a successive petition was denied (docket entry no. 10).
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.


        Signed this date
        Jul 15, 2019




                                                2
